        Case 1:21-cr-00169-DAD Document 9 Filed 07/21/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )      Case No: 1:21-CR-00169-1-DAD
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    MATTHEW THOMAS GONZALES,                  )
                                                )
15                    Defendant.                )
                                                )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21           1.      Mai S. Shawwa is APPOINTED to represent the above defendant in this case
22   effective nunc pro tunc to July 19, 2021. This appointment shall remain in effect until further
23   order of this court.
24
25   IT IS SO ORDERED.
26
         Dated:     July 21, 2021                           _ /s/ Jennifer L. Thurston
27                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

28
